DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 1, 2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beijing Jinbenteng Automobile CN 1904776 (referred to hereafter as Beijing, “document translation”).





determining a standard range of vehicle fault diagnosis; 
reading a current data stream of a vehicle in real time when a vehicle diagnosis instruction is received (see para 28-29) , and 
determining whether values of the current data stream are within the standard range (see para. 9-12); and 
outputting prompt information indicative of normal vehicle operation if the values of the current data stream are within the standard range, or outputting corresponding vehicle fault alarm information if the values of the current data stream are beyond the standard range (see para. 29). 
As to claims 2, 7 and 12, Beijing teaches the vehicle diagnostic method, device and medium of claims 1, 6 and 11, wherein the step of determining a standard range of vehicle fault diagnosis particularly comprises: collecting a sample data stream of the vehicle, counting the maximum value and the minimum value of the sample data stream, and storing the maximum value and the minimum value of the sample data stream as the standard range of the vehicle fault diagnosis (see para. 8-13). 
As to claims 3, 8 and 13, Beijing teaches the vehicle diagnostic method, device and medium of claims 2, 7 and 12, wherein the step of collecting a sample data stream of the vehicle, counting the maximum value and the minimum value of the sample data stream, and storing the maximum value and the minimum value of the sample data stream as the standard range of the vehicle fault diagnosis comprises: collecting a standard data stream under a normal vehicle 
determining whether there is sample data stream matching the data identifier in the collected sample data stream, if the standard data stream comprises the data identifier and the data unit; and using the maximum value and the minimum value of the standard data stream to revise the maximum value and the minimum value of the matched sample data stream respectively if there is collected sample data stream matching the data identifier; collecting and using the standard data stream as a sample data stream if there is no collected sample data stream matching the data identifier (see para. 18-20, the collected data is compared to the stored data for the vehicle, if a match is found then the stored data is replaced with the collected data). 
As to claims 4, 9 and 14, Beijing teaches the vehicle diagnostic method, device and medium of claims 1, 6 and 11, wherein after the step of collecting a sample data stream of the vehicle, counting the maximum value and the minimum value of the sample data stream, and storing the maximum value and the minimum value of the sample data stream as the standard range of the vehicle fault diagnosis, the method further comprises: displaying the collected sample data stream and the standard range to a user, so that the user revises the standard range according to the displayed sample data stream; and revising the standard range according to the revising instruction if a revising instruction as input by the user is received, wherein the revising instruction comprises a revise object and a revise value (see para. 18-22 and 29). 
As to claims 5, 10 and 15, Beijing teaches the vehicle diagnostic method, device and medium of claims 1, 6 and 11, wherein the step of reading a current data stream of a vehicle in real time when a vehicle diagnosis instruction is received, and determining whether values of the current data stream are within the standard range comprises: reading the current data stream of the vehicle in real time when the vehicle diagnosis instruction is received, and determining whether the current data stream comprises a data identifier and a data unit; deleting the current data stream if the current data stream does not comprise the data identifier or the data unit; or searching the collected sample data stream for a sample data stream matching the data identifier of the current data stream if the current data stream comprises the data identifier and the data unit; and determining whether the maximum value and the minimum value of the current data stream are within a range between the maximum value and the minimum value of the matched sample data stream (see para. 18-20, the collected data is compared to the stored data for the vehicle, if a match is found then the stored data is replaced with the collected data). 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663